SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1142
CA 11-00833
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


FERNANDO VAZQUEZ, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

MAIN STREET USA REAL ESTATE GROUP A, LLC,
DEFENDANT-APPELLANT.


KNYCH & WHRITENOUR, LLC, SYRACUSE (MATTHEW E. WHRITENOUR OF COUNSEL),
FOR DEFENDANT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, OSWEGO (DOUGLAS M. MCRAE OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered December 21, 2010 in a personal injury
action. The order granted plaintiff’s motion for partial summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court